
	
		I
		111th CONGRESS
		2d Session
		H. R. 4803
		IN THE HOUSE OF REPRESENTATIVES
		
			March 10, 2010
			Mr. Barton of Texas
			 (for himself, Mr. Gene Green of Texas,
			 Mr. Burgess, and
			 Mr. Stupak) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committees on
			 Ways and Means and
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To ensure health care consumer and provider access to
		  certain health benefits plan information and to amend title XIX of the Social
		  Security Act to provide transparency in hospital price and quality
		  information.
	
	
		1.Short titleThis Act may be cited as the
			 Patients’ Right to Know
			 Act.
		2.Health benefits
			 plan information transparency
			(a)Ensuring
			 consumer and provider access to health benefits plan information
				(1)In
			 generalEach entity offering a health benefits plan (as defined
			 in subsection (d)) shall make available to enrollees and potential enrollees of
			 such plan the following information:
					(A)The items and
			 services that are included as part of the coverage offered by such plan and the
			 items and services that are not so included.
					(B)An explicit and clear list of limitations
			 and restrictions in the health insurance coverage offered, along with a
			 description of such limitations and restrictions.
					(C)A description of
			 the process available for appealing coverage decisions made by such
			 plan.
					(D)The number of appeals related to coverage
			 decisions made during the previous calendar year and the outcomes of such
			 appeals.
					(E)The amount of
			 cost-sharing (including premiums, deductibles, copayments, co-insurance,
			 maximum possible annual out-of-pocket expenditure, and maximum possible
			 lifetime out-of-pocket expenditure) required by such plan.
					(F)The number of
			 participating providers according to medical specialty type.
					(G)The extent to
			 which a particular health care provider accepts coverage provided by such plan
			 and the extent to which such a provider participates in the provider network of
			 such plan.
					(H)The percentage of
			 total expenditures made by such plan during the previous calendar year that are
			 attributable to administrative costs and an explanation of all the assumptions
			 and factors used to calculate such percentage.
					(I)The plan terms and
			 conditions, claims payment policies and practices, periodic financial
			 disclosure, data on enrollment and dis­en­roll­ment, data on the number of
			 claims denials, data on rating practices, information on cost-sharing and
			 payments with respect to in-network and out-of-network coverage, and any other
			 information determined by the Secretary of Health and Human Services to be
			 beneficial to consumers or medical providers.
					(J)Information the Secretary of Health and
			 Human Services deems appropriate regarding the amount of waste and fraud in the
			 operations of such plan, efforts to address such waste and fraud, and the
			 outcomes of such efforts.
					The
			 requirement under this paragraph (including subparagraph (H)) shall apply only
			 to entities offering health benefits plans (as defined in subsection
			 (d)).(2)Out-of-pocket
			 cost-sharing transparency
					(A)In
			 generalAn entity offering a health benefits plan shall disclose,
			 upon request of an enrollee of such plan, the amount of out-of-pocket
			 cost-sharing (including deductibles, copayments, and coinsurance) under such
			 plan that the enrollee would be responsible for paying with respect to the
			 furnishing of a specific item or service by a provider participating in such
			 plan in a timely manner. At a minimum, such information shall be made available
			 to the enrollee, upon request, prior to seeking care, and shall be provided in
			 a manner that allows such enrollee to compare providers based on such
			 information.
					(B)Health care
			 quality information to be disclosedIn disclosing information described in
			 subparagraph (A), an entity offering a health benefits plan shall, to the
			 extent practicable and appropriate, associate such information with any
			 available risk-adjusted quality data measures. The Secretary may specify that
			 such measures include those that have been endorsed by the National Quality
			 Forum.
					(3)Advance notice
			 of plan changesAn entity offering a health benefits plan shall
			 not make a change to such plan without reasonable and timely advance notice of
			 such change to enrollees of such plan.
				(4)Contracting
			 reimbursement transparencyAn entity offering a health benefits
			 plan shall disclose to each health care provider information relating to the
			 reimbursement arrangements between such plan and such provider.
				(b)Administrative
			 provisions and information design
				(1)Timely
			 disclosure and updates; additional information disclosures
					(A)Timely
			 disclosure and updatesEach entity offering a health benefits
			 plan shall provide for timely access to information described in subsection (a)
			 and consistent with such subsection, including through an Internet website.
			 Such information shall first be made available not later than 18 months after
			 the date of the enactment of this Act. Such information shall be updated as
			 often as is deemed feasible by the Secretary of Health and Human Services, but
			 not less than once a calendar quarter.
					(B)Additional
			 information disclosuresThe
			 Secretary may undertake rulemaking as necessary in order to ensure that
			 additional information, as specified by the Secretary, is progressively made
			 available by entities offering health benefits plans, in order to provide for
			 the maximum feasible reporting of information to meet the needs of consumers
			 and providers of health care in making determinations with regard to health
			 care items, insurance, and services. In no case shall such additional
			 information be required to be made available by any entity other than an entity
			 offering a health benefits plan (as defined in subsection (d)).
					(2)Information
			 design
					(A)In
			 generalEach entity offering a health benefits plan shall ensure
			 that the information described in paragraph (1) is made available in a manner
			 that—
						(i)is
			 in a format that is easily accessible, useable, and understandable to enrollees
			 and potential enrollees of the plan as well as health care providers as
			 applicable;
						(ii)uses language
			 that the intended audience can readily understand and that is clean, concise,
			 well-organized, and follows other best practices of language writing;
			 and
						(iii)to
			 the greatest extent feasible, permits an individual to search the information
			 by a user-defined geographic area, such as within a 50-mile radius of the
			 user’s home address.
						(B)Enabling
			 consumers to compare informationThe Secretary of Health and Human Services
			 shall, by final rule issued not later than 12 months after the date of the
			 enactment of this Act, require entities offering health benefits plans to
			 disclose the information described in subsection (a)(1) in such a format as to
			 allow individuals to compare the coverage options available to them in as
			 uniform a manner as possible.
					(c)PenaltyThe Secretary shall provide for a
			 methodology to impose a penalty fee against each entity offering a health
			 benefits plan that fails to substantially meet the requirements of subsections
			 (a) and (b). Such methodology shall—
				(1)provide for an
			 increased penalty amount in the case of such an entity that knowingly
			 misrepresents information required to be disclosed under subsection (a) or
			 under regulations issued pursuant to subsection (b)(1)(B);
				(2)vary the amount of
			 such fee based on the size of the entity involved and type of infraction.
				The
			 provisions of section 1128A (other than subsections (a) and (b)) shall apply to
			 a penalty fee imposed under this subsection in the same manner as such
			 provisions apply to a penalty or proceeding under section 1128A(a).(d)Entity offering
			 a health benefits plan definedFor the purposes of this section,
			 the term entity offering a health benefits plan means a health
			 insurance issuer with respect to the offering of health insurance coverage,
			 including in the individual market and small and large group market (as such
			 terms are defined in section 2791 of the Public Health Service Act); a plan
			 sponsor with respect to the offering of a group health plan (as defined in such
			 section 2791); and entities responsible for the administration of governmental
			 health plans (including the Centers for Medicare & Medicaid Services with
			 respect to the Medicare program under title XVIII of the Social Security Act,
			 State agencies responsible for administration of State plans under the Medicaid
			 program under title XIX of such Act or State child assistance plans under the
			 State Children’s Health Insurance Program under title XXI of such Act, and the
			 Office of Personnel Management with respect to the Federal Employees Health
			 Benefits Program under chapter 89 of title 5, United States Code).
			3.Hospital and
			 ambulatory surgical center price and quality transparency
			(a)In
			 generalSection 1902(a) of the Social Security Act (42 U.S.C.
			 1396a(a)) is amended—
				(1)by striking
			 and at the end of paragraph (72);
				(2)by striking the
			 period at the end of paragraph (73) and inserting ; and;
				(3)by inserting after
			 paragraph (73) the following new paragraph:
					
						(74)provide that the
				State will establish and maintain laws, in accordance with the requirements of
				section 1921A, to require disclosure of information on hospital and ambulatory
				surgical center charges and quality, to make such information available to the
				public and the Secretary.
						;
				and
				(4)by inserting after
			 section 1921 the following new section:
					
						1921A.Price and
				quality transparency
							(a)In
				generalThe requirements
				referred to in section 1902(a)(74) are that the laws of a State must—
								(1)require reporting
				to a State (or its agent) by each hospital located therein, of information
				on—
									(A)the charges for
				inpatient and outpatient services typically performed (as defined by the
				Secretary through notice and comment rulemaking) by such hospital;
									(B)the reimbursement
				amount under title XVIII and under the State plan under this title for such
				services; and
									(C)if the hospital
				allows for or provides reduced charges for individuals based on financial need,
				the factors considered in making determinations for reductions in charges,
				including any formula for such determination and the contact information for
				the specific department of a hospital that responds to such inquiries;
									(2)provide for notice
				to individuals seeking or requiring such services of the availability of
				information on charges described in paragraph (1);
								(3)provide for timely
				access to such information, including at least through an Internet website, by
				individuals seeking or requiring such services; and
								(4)provide for timely access to information
				regarding the quality of care at each hospital made publicly available in
				accordance with section 501 of the Medicare Prescription Drug, Improvement, and
				Modernization Act of 2003, section 1139A, or section 1139B.
								(b)Application to
				ambulatory surgical centersThe requirements described in subsection
				(a) shall apply, to the greatest extent practicable, to ambulatory surgical
				centers in the same manner as such requirements apply to hospitals, except that
				in applying paragraph (4) of such subsection, the references described in such
				paragraph shall be deemed to be a reference to section 1833(i)(7).
							(c)Consultation
				with stakeholdersFor
				purposes of carrying out this section, the Secretary shall consult with
				appropriate stakeholders through a formal process to obtain guidance prior to
				issuing any implementing policies.
							(d)Hospital
				definedFor the purposes of
				this section, the term hospital means an institution that meets
				the requirements of paragraphs (1) and (7) of section 1861(e) and includes an
				institution to which section 1820(c) applies.
							(e)Ambulatory
				surgical center definedFor purposes of this section, the term
				ambulatory surgical center means a center described in section
				1832(a)(2)(F)(i).
							
				(b)Effective
			 date
				(1)In
			 generalThe amendments made by subsection (a) shall apply to
			 State plans beginning not later than 2 years after the date of the enactment of
			 this Act.
				(2)Existing
			 programsThe Secretary of
			 Health and Human Services shall establish a process by which a State with an
			 existing program may certify to the Secretary that its program satisfies the
			 requirements of section 1921A of the Social Security Act, as inserted by
			 subsection (a).
				
